NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ESTELITA T. TERRADO,                            No.    19-15677

                Plaintiff-Appellant,            D.C. No. 1:18-cv-00148-DKW-RLP

 v.
                                                MEMORANDUM*
U.S. BANK, N.A.,

                Defendant-Appellee,

and

SANDY WONG,

                Defendant.

                  Appeal from the United States District Court
                            for the District of Hawaii
                 Derrick Kahala Watson, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Estelita T. Terrado appeals pro se from the district court’s judgment



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing her foreclosure-related claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Salmon Spawning & Recovery All. v. Guitierrez, 545
F.3d 1220, 1224 (9th Cir. 2008) (lack of standing); Noel v. Hall, 341 F.3d 1148,

1154 (9th Cir. 2003) (dismissal under the Rooker-Feldman doctrine). We affirm.

      The district court properly dismissed Terrado’s claims related to the

foreclosure of her property for lack of subject matter jurisdiction under the Rooker-

Feldman doctrine because they are a “de facto appeal” of decisions of the Hawaii

state court and are “inextricably intertwined” with those state court decisions. See

Noel, 341 F.3d at 1163; see also Reusser v. Wachovia Bank, N.A., 525 F.3d 855,

859 (9th Cir. 2008) (a de facto appeal is one in which “the adjudication of the

federal claims would undercut the state ruling” (citations and internal quotation

marks omitted)).

      The district court properly dismissed Terrado’s claims on behalf of her aunt

for lack of standing. See Friends of the Earth, Inc. v. Laidlaw Envtl. Services

(TOC), Inc., 528 U.S. 167, 180-81 (2000) (to satisfy constitutional standing

requirements, a plaintiff must show she has suffered an injury in fact that is fairly

traceable to the challenged action of the defendant).

      The district court did not abuse its discretion in denying Terrado’s motions

for default because Terrado failed to effect proper service on U.S. Bank. See Fed.

R. Civ. P. 4(c); see also Haw. Rev. Stat. § 634-24; Speiser, Krause & Madole P.C.


                                          2                                     19-15677
v. Ortiz, 271 F.3d 884, 886 (9th Cir. 2001) (standard of review).

      The district court did not abuse its discretion in denying Terrado’s motion

for reconsideration because Terrado failed to establish any basis for relief. See

Sch. Dist. No. 1J Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (setting forth standard of review and grounds for reconsideration).

      AFFIRMED.




                                          3                                   19-15677